NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

MICHAEL KING,                      )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D18-4730
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 19, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Kimberly K.
Fernandez, Judge.

Michael King, pro se.


PER CURIAM.

             Affirmed. See King v. State, 235 So. 3d 873 (Fla. 2d DCA 2017) (table

decision); King v. State, 117 So. 3d 1094 (Fla. 2d DCA 2013) (table decision); Harris v.

State, 777 So. 2d 994 (Fla. 2d DCA 2000); Wright v. State, 834 So. 2d 879 (Fla. 3d

DCA 2002); Middleton v. State, 721 So. 2d 792 (Fla. 3d DCA 1998).



SILBERMAN, BLACK, and SMITH,JJ., Concur.